1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     ANTHONY EDWARD MARTINEZ II,                          Case No. 3:21-cv-00278-MMD-WGC
4                                            Plaintiff                    ORDER
5            v.
6     MEDICAL ADMINISTRATION
      DEPARTMENT OF MENTAL HEALTH,
7     et al.,
8                                       Defendants
9
10   I.     DISCUSSION

11          On June 22, 2021, Plaintiff, an inmate in the custody of the Nevada Department of

12   Corrections (“NDOC”), submitted a Nevada State Board of Medical Examiners complaint

13   form, an Ex Parte Motion for Order to Transport Prisoner, and an untitled miscellaneous

14   document. (ECF Nos. 1-1, 1-2, 1-3). Plaintiff has not filed a complaint or an application

15   to proceed in forma pauperis in this matter.

16          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

17   complaint with the court.” Fed. R. Civ. P. 3.       As such, the Court grants Plaintiff until

18   August 23, 2021 to submit a complaint to this Court.

19          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

20   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

21   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the

22   inmate must submit all three of the following documents to the Court:

23          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

24          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

25          page 3),

26          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

27          official (i.e. page 4 of this Court’s approved form), and

28          (3) a copy of the inmate’s prison or jail trust fund account statement for the
1           previous six-month period.
2           The Court will grant Plaintiff a one-time opportunity to file a complaint and a fully
3    complete application to proceed in forma pauperis containing all three of the required
4    documents, or in the alternative, pay the full $402 filing fee for this action on or before
5    August 23, 2021. Absent unusual circumstances, the Court will not grant any further
6    extensions of time. If Plaintiff is unable to file a complaint and a fully complete application
7    to proceed in forma pauperis with all three required documents or pay the full $402 filing
8    fee on or before August 23, 2021, this case will be subject to dismissal without prejudice
9    for Plaintiff to file a new case with the Court when Plaintiff is able to file a complaint and
10   able to acquire all three of the documents needed to file a fully complete application to
11   proceed in forma pauperis or pay the full $402 filing fee.
12          A dismissal without prejudice means Plaintiff does not give up the right to refile the
13   case with the Court, under a new case number, when Plaintiff is able to file a complaint
14   and has all three documents needed to submit with an application to proceed in forma
15   pauperis. Alternatively, Plaintiff may choose not to file an application to proceed in forma
16   pauperis and instead pay the full filing fee of $402 on or before August 23, 2021 to
17   proceed with this case.
18   II.    CONCLUSION
19          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to
20   this Court on or before August 23, 2021.
21          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
22   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
23   Clerk of the Court will also send Plaintiff a copy of his fillings at ECF Nos. 1-1, 1-2, 1-3.
24          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
25   approved form application to proceed in forma pauperis by an inmate, as well as the
26   document entitled information and instructions for filing an in forma pauperis application.
27          IT IS FURTHER ORDERED that on or before August 23, 2021, Plaintiff will either
28   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52



                                                  -2-
1    administrative fee) or file with the Court:
2           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
3           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
4           signatures on page 3),
5           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
6           official (i.e. page 4 of this Court’s approved form), and
7           (3) a copy of the inmate’s prison or jail trust fund account statement for the
8           previous six-month period.
9           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully
10   complete application to proceed in forma pauperis with all three documents or pay the full
11   $402 filing fee for a civil action on or before August 23, 2021, this case will be subject to
12   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
13   number, when Plaintiff is able to file a complaint and has all three documents needed to
14   file a complete application to proceed in forma pauperis or pays the full $402 filing fee.
15          DATED: __________________
                    June 23, 2021

16
                                                   _________________________________
17                                                 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25   .
26
27
28



                                                    -3-
